Once the district court has entered a final, written order
                 resolving all of the claims and issues below, any aggrieved party may
                 appeal. Accordingly, we
                             ORDER this appeal DISMISSED.




                 cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                       Stacey Midby-Weiss
                       Michael Brian Weiss
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    0